                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7      SCOTT JOHNSON,                                    Case No. 19-cv-02719-SVK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10      MAS WIRELESS OF CALIFORNIA LLC,
                                  11                    Defendant.

                                  12          On May 20, 2019, Scott Johnson (“Plaintiff”) filed the instant action against 3110 Story,
Northern District of California
 United States District Court




                                  13   LLC (“Defendant 3110 Story”) and MAS Wireless of California LLC (“Defendant MAS”).
                                  14   Dkt. 1. Plaintiff consented to the jurisdiction of the undersigned on May 22, 2019. Dkt. 7.
                                  15   Plaintiff served Defendant 3110 Story on June 9, 2019 (see Dkt. 9) and an answer was filed on
                                  16   July 18, 2019. Dkt. 11. Defendant 3110 Story consented to the jurisdiction of the undersigned on
                                  17   October 11, 2019. Dkt. 23. On January 7, 2020, Plaintiff and Defendant 3110 Story filed a joint
                                  18   stipulation for dismissal. Dkt. 30.
                                  19          Plaintiff served Defendant MAS on July 4, 2019 (see Dkt. 10); Defendant MAS has not
                                  20   responded or otherwise appeared in this matter. See generally Docket. On August 26, 2019,
                                  21   Plaintiff moved for an entry of default as to Defendant MAS (Dkt. 14), and the Clerk subsequently
                                  22   entered default against Defendant MAS on August 28, 2019. Dkt. 15. Plaintiff has not moved for
                                  23   default judgment in the nearly five months since.
                                  24          Accordingly, the Court ORDERS Plaintiff to show cause why this action should not be
                                  25   dismissed for failure to prosecute. If Plaintiff wishes to proceed with this action, he must either
                                  26   file a motion for default judgment by February 14, 2020 or appear at a show cause hearing on
                                  27   Tuesday, February 18 at 10:00 a.m. Failure to respond to this Court’s order will result in this
                                  28   ////
                                   1   Court ordering that the case be reassigned to a district judge with a recommendation that it be

                                   2   dismissed with prejudice.

                                   3          SO ORDERED.

                                   4   Dated: January 30, 2020

                                   5
                                                                                                   SUSAN VAN KEULEN
                                   6                                                               United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
